DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An integrated optical device, comprising:
a semiconductor body delimited by a top surface;
a first optical guide region that includes a first front semiconductor region of the semiconductor body;
first and second cavities that are positioned on opposite sides of the first front semiconductor region; and
a first buried cavity which extends in the semiconductor body, at a distance from the top surface, the first front semiconductor region having a bottom defined at least in part by the first buried cavity.
Regarding independent claim 11, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A process, comprising: 
manufacturing an integrated optical device, the manufacturing including: 
forming a first optical guide region that includes a first front semiconductor region of a semiconductor body; 
first and second cavities that are positioned on opposite sides of the first front semiconductor region; and 
forming, in the semiconductor body delimited by a top surface, a first buried cavity that extends at a distance from the top surface, wherein forming the first buried cavity delimits a bottom of the first front semiconductor region.
Regarding independent claim 20, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An integrated optical device, comprising: 
a semiconductor body having a top surface; 
a first optical guide that includes:
a first front semiconductor region of the semiconductor body, the first front semiconductor region extending longitudinally in a direction of elongation, parallel to the top surface;
first and second cavities that are positioned on opposite sides of the first front semiconductor region; and
a first buried cavity which extends in the semiconductor body, at a distance from the top surface, the first front semiconductor region having a bottom defined at least in part by the first buried cavity; and
a confinement structure which, in a plane perpendicular to the direction of elongation, | coats top and lateral sides of the first front semiconductor region.
Claims 2-10, 12-19, and 21-25 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883